DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it recites verbatim as claim language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim limitation “configured to” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “control” and "store” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs [0020, 0027-0028 For example, the component-based synthesizer 120 selects, as a first computer source code component, one computer source code component from among a selected set of computer source code components that satisfies…]. However, these section does not provide any structure thereof and only summarize the functionality.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that 

For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin USPN 10,346,395 in view of Yao et al USPN 8,763,127.
Regarding claims 1, 8 and 15
Rubin teaches 
a component-based synthesizer including at least one processor, wherein the component-based synthesizer is configured to (column 2, line 23, another embodiment of the method for protecting a software system against cyberattacks may also be described as comprising the following steps.  The first step comprises subdividing the 
generate first computer source including at least a first computer source code component based on the input constraint, the output constraint, and the schema (column 7, line 49, with reference to the sort function synthesis above, consider such I/O constraints as (((3 2 1) (1 2 3)) ((3 1 2) (1 2 3))).  That is, when (3 2 1) is input to the sort function, it is required to output (1 2 3).  Similarly, when (3 1 2) is input to it, it is required to output the same.  Clearly, there is little value in using a test set such as (((1) (1)) ((2 1) (1 2)) ((3 2 1) (1 2 3)) ((4 3 2 1) (1 2 3 4)) .  . . ). The problem here is that this test set is relatively symmetric or compressible into a compact generating function.  A fixed-point or random test set is required instead and the use of such relatively random test sets is called, random-basis testing.  While the need for functional decomposition remains, under random-basis testing, the complexity for the designer is shifted from writing code to writing search schema and relatively random tests.  For example, such a test set here is (((1) (1)) ((2 1) (1 2)) ((3 1 2) (1 2 3)) ((1 2 3) (1 2 3))).  Many similar ones exist.  One may also want to constrain the complexity of any synthesized component (e.g., Insertion Sort, Quicksort, et al.).  This can be accomplished through the inclusion of temporal constraints on the I/O behavior (i.e., relative to the executing hardware and competing software components).
generate second computer source code including at least a second computer source code component based on the input constraint, the output constraint, and the schema, wherein the second computer source code is generated as a semantically equivalent variant of the first computer source code to provide for protection against a 

Regarding claim 2
Rubin teaches 
a dynamic component library configured to store sets of computer source components, wherein the schema is associated with a set of the computer source code components (column 8, line 27, a library of universal primitive and macro components is supplied and evolved.  There are three ways that these are retrieved.  First, is by name.  Second is by mapping an input vector closer, by some definition (e.g., the 2-norm et al.), to a desired non deterministic output vector (i.e., hill climbing--non contracting transformations reducing the distance to a goal state with each substitution).  Third is just by mapping the input vector using contracting and non-contracting transformations (i.e., Type 0 transformation).  Hill climbing and Type 0 transformation may be combined and occur simultaneously until interrupted.  The former accelerates reaching a desired 
(VHLL).  For example, a macro component for predicting what crops to sow will no doubt invoke a macro component for predicting the weather.  Similarly, a macro component for planning a vacation will likewise invoke the same macro component for predicting the weather (i.e., reuse).  Test vectors are stored with each indexed component to facilitate the programmer in their creation and diversification as well as with the overall understanding of the components function.  While increasing the number of software tests is generally important, a domain-specific goal is to generate mutually random ordered pairs.  Components in satisfaction of their I/O test vectors are valid by definition.  Non deterministic outputs are not stochastically defined for testing as it would be difficult to know these numbers as well as inefficient to run such quantitative tests).

Regarding claim 3
Rubin teaches 
 the component-based synthesizer is configured to select the set of computer source code components that are associated with the schema (column 4, line 66, consider the following problem, where the assigned task is the lossless randomization of a sequence of integers.  Note that a slightly more complex (real-world) task would be to randomize a similar sequence of integers, where the error-metric (tolerance) need not be zero, but is always bounded.  Such sequences arise in the need for all manner of prediction (e.g., from the path of an incoming missile to the movement of storm tracks, 

Regarding claims 4, 6, 11, 13, 17 and 19
Rubin teaches
 the component-based synthesizer is further configured to select, as the first computer source code component, one computer source code component from among the selected set of computer source code components that satisfies the input constraint and the output constraint (column 3, line 18, FIG. 1 is a flowchart of a method 10 for protecting a software system against cyberattacks.  Method 10 comprises, consists of, 

Regarding claims 5, 7, 12, 14, 18 and 20
Rubin teaches 
there are multiple computer source code components among the selected set of computer source code components that satisfy the input constraint and the output constraint, the component- based synthesizer selects the one computer source code component from among the multiple computer source code components by chance (column 2, line 23, another embodiment of the method for protecting a software system against cyberattacks may also be described as comprising the following steps.  The first step comprises subdividing the software system into Boolean components and procedural components.  The Boolean components return True or False, and the procedural components compute all other functions of the software system.  Each component maps a set of input vectors to a non-deterministic set of stochastic output 




Regarding claims 9, 10 and 16
Rubin teaches 
wherein the first computer source code component and the second computer source code component are selected from sets of computer source code components stored in a dynamic component library (column 12, line 5,  a library 22 consisting of at least universal primitive and macro components is supplied.  I/O test vectors and the maximal depth of composition are stored with each indexed component.  Components may be retrieved by name, by mapping an input vector closer, by some definition (e.g., the 2-norm et al.), to a desired non deterministic output vector (i.e., hill climbing--non contracting transformations reducing the distance to a goal state with each substitution), and/or by mapping the input vector (i.e., Type 0 transformation--contracting and non contracting transformations).  Hill climbing and Type 0 transformations are interleaved, since each can benefit the other.  Search is terminated upon interrupt.  4.  Macro components are evolved by chance.  Basically, Boolean and procedural components are selected from the library 22 at chance and combined into defining rules based on software engineer defined schemas (see below).  Set the maximum number of components in a rule and the maximum number of rules in a component--at the primitive level.  The maximum number of such components and such rules is determined by the software engineer in consideration of the capabilities of the executing hardware, the complexity of processing the I/O vectors, and any supplied external knowledge (see below).  These maximums will need to respect macro components if a sufficient number of parallel processors cannot be had.  This may be accomplished by 

Relevant Prior Art
US 9349014 B1	Hubing; Matthew James et al. Determining an indicator of aggregate, online security fitness				

US 8359343 B2	McConnell; James T. System and method for identifying threat locations
US 8239836 B1	Franz; Michael et al. Multi-variant parallel program execution to detect malicious code injection	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/ANIL KHATRI/Primary Examiner, Art Unit 2191